717 S.E.2d 384 (2011)
STATE of North Carolina
v.
James ANDERSON-EL.
No. 304P11.
Supreme Court of North Carolina.
August 25, 2011.
James Anderson, Fayetteville, for Anderson-EL, James.
Robert C. Montgomery, Senior Deputy Attorney General, for State of N.C.
Edward W. Grannis, Jr., District Attorney, for State of N.C.

ORDER
Upon consideration of the petition filed by Defendant on the 22nd of July 2011 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Cumberland County:
"Denied by order of the Court in conference, this the 25th of August 2011."